UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                    No. 18-1082


SIERRA CLUB; VIRGINIA WILDERNESS COMMITTEE,

                   Petitioners,

             v.

UNITED STATES DEPARTMENT OF THE INTERIOR; NATIONAL PARK
SERVICE, an agency of the U.S. Department of the Interior; RYAN ZINKE,
in his official capacity Secretary of the Department of the Interior;
MICHAEL T. REYNOLDS, in his official capacity as Deputy Director,
Operations, Exercising the Authority of Director; STAN AUSTIN, in his official
capacity as Southeast Regional Director, Responsible Official,

                   Respondents,

ATLANTIC COAST PIPELINE, LLC,

                   Intervenor.



                                    No. 18-1083


DEFENDERS OF WILDLIFE; SIERRA CLUB; VIRGINIA WILDERNESS
COMMITTEE,

                   Petitioners,

             v.

UNITED STATES DEPARTMENT OF THE INTERIOR; FISH AND WILDLIFE
SERVICE, an agency of the U.S. Department of the Interior; RYAN ZINKE, in his
official capacity Secretary of the Department of the Interior; GREG SHEEHAN, in
his official capacity as Principal Deputy Director; CINDY SCHULZ, in her official
capacity as Field Supervisor, Virginia Ecological Services, Responsible Official,

                    Respondents,

ATLANTIC COAST PIPELINE, LLC,

                    Intervenor.



On Petition for Review from the United States Department of the Interior. (5-140-1945)


Argued: May 10, 2018                                           Decided: May 15, 2018


Before GREGORY, Chief Judge, WYNN and THACKER, Circuit Judges.


ARGUED: Austin Donald Gerken, Jr., SOUTHERN ENVIRONMENTAL LAW
CENTER, Asheville, North Carolina, for Petitioners. Avi Kupfer, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondents. Brooks Meredith
Smith, TROUTMAN SANDERS LLP, Richmond, Virginia, for Intervenor. ON BRIEF:
Amelia Burnette, J. Patrick Hunter, Asheville, North Carolina, Gregory Buppert,
SOUTHERN ENVIRONMENTAL LAW CENTER, Charlottesville, Virginia, for
Petitioners. Eric Grant, Deputy Assistant Attorney General, Andrew Mergen, J. David
Gunter II, Environment and Natural Resources Division, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C.; Andrew Tittler, S. Amanda Bossie,
Office of the Solicitor, DEPARTMENT OF THE INTERIOR, Washington, D.C., for
Respondents. Andrea W. Wortzel, TROUTMAN SANDERS LLP, Richmond, Virginia,
for Intervenor.


                                       ORDER




                                          2
PER CURIAM:

      Petitioners seek review of the U.S. Fish and Wildlife Service’s Incidental Take

Statement, which authorized the Atlantic Coast Pipeline project to take certain threatened

or endangered species. As to five of the affected species, Petitioners argue that the

agency failed to set clear limits on take as required by the Endangered Species Act.

      Exercising jurisdiction pursuant to 15 U.S.C. § 717r(d)(1), we conclude, for

reasons to be more fully explained in a forthcoming opinion, that the limits set by the

agency are so indeterminate that they undermine the Incidental Take Statement’s

enforcement and monitoring function under the Endangered Species Act. Accordingly,

we VACATE the Fish and Wildlife Service’s Incidental Take Statement. See 5 U.S.C.

§ 706(2). We reserve judgment on the parties’ remaining disputes until our forthcoming

opinion.



                                                                    IT IS SO ORDERED.




                                            3